DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “HDPE” in line 1.  It is suggested to amend it to --- High Density Polyethylene (HDPE) ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. (US 2018/0051408; hereinafter Bruno) in view of Moffat (US 2017/0334059).

    PNG
    media_image1.png
    481
    563
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    478
    598
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    467
    534
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    531
    637
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    485
    626
    media_image5.png
    Greyscale


Regarding claim 1, Bruno discloses a clothes dryer stop (110, figs. 3-5) comprising of two stops (116, 128, figs. 4, 5) made of materials (plastic or any other suitable material for item 116, material of item 128, figs. 4, 5, [0036]) attached to a dryer (10, fig. 3) by hinges (126, fig. 3, via item 26).
Bruno does not disclose two stops made of HDPE.
	Moffat teaches two stops (Moffat, 37, 47, figs. 1, 2) made of HDPE (Moffat, HDPE, [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the materials of the two stops of Bruno with the HDPE of the two stops, as taught by Moffat, since it has been held that performing a simple substitution of one known element or material for another to obtain predictable results of an invention involves only routine skill in the art.  See MPEP 2143(B).  In this case, Specification of the instant application does not disclose any criticality for this material.  Therefore, it would have been obvious to one having ordinary skill in the art to simply substitute the materials of the two stops of Bruno with the HDPE of the two stops made of Moffat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JORGE A PEREIRO/Primary Examiner, Art Unit 3799